           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

JAMIE M. MCCLENAN,                )
                                  )
               Plaintiff,         )
                                  )
v.                                )           Case No. CIV-17-438-KEW
                                  )
COMMISSIONER OF THE SOCIAL        )
SECURITY ADMINISTRATION,          )
                                  )
               Defendant.         )

                            J U D G M E N T


     On this date, this Court entered its final order reversing

the decision of the Administrative Law Judge and remanding the case

to Defendant for further proceedings.          In accordance with the

fourth sentence of 42 U.S.C. §405(g), Plaintiff is entitled to a

judgment reflecting this Court’s ruling.

     IT IS THEREFORE ORDERED, ADJUDGED and DECREED that Defendant’s

decision denying benefits to Plaintiff is REVERSED and this case is

REMANDED to Defendant for further proceedings pursuant to the

fourth sentence of 42 U.S.C. §405(g).

     IT IS SO ORDERED this 20th day of March, 2019.




                                 ______________________________
                                 KIMBERLY E. WEST
                                 UNITED STATES MAGISTRATE JUDGE
